  4:16-cr-03030-JMG-CRZ Doc # 129 Filed: 01/25/21 Page 1 of 1 - Page ID # 318




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                      Plaintiff,                                 4:16CR3030
       vs.
ALAN J. OSTRANDER,                                         DETENTION ORDER
                      Defendant.

       The defendant was afforded an opportunity for a hearing, but agreed to be detained
without a hearing. The defendant has therefore failed to meet the burden of showing, by
clear and convincing evidence pursuant to 18 U.S.C. § 3143 (a) and Fed. R. Crim. P. Rule
32.1(a)(6) that defendant will appear at court proceedings and will not pose a danger to the
safety of any person or the community if released. The Court’s findings are based on the
allegations within the Amended Petition.

IT IS ORDERED:

       1)     The above-named defendant shall be detained until further order.
       2)     The defendant is committed to the custody of the Attorney General for
              confinement in a corrections facility; the defendant shall be afforded
              reasonable opportunity for private consultation with counsel; and on order of
              a court of the United States, or on request of an attorney for the government,
              the person in charge of the facility shall deliver the defendant to a United
              States Marshal for appearance in connection with a court proceeding.
       3)     The defendant shall appear at his revocation hearing scheduled for February
              12, 2021 at 11:00 a.m. before the Honorable John M. Gerrard, in Courtroom
              1, United States Courthouse and Federal Building, 100 Centennial Mall
              North, Lincoln, Nebraska.
       January 25, 2021.                         BY THE COURT:
                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
